DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are allowed.

Information Disclosure Statement
The information disclosure Statement(s) filed 08/23/2022 have been considered.  Initialed copies of the Form 1449 are enclosed herewith.

REASONS FOR ALLOWANCE
Claim(s) 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Based on the prior art search results, the prior art of record fails to anticipate or render obvious the claimed subject matter of the instant application.  While some individual features of claims 1, 8, and 15 may be shown in the prior art of record: no known reference, alone or in combination, would provide the invention of claims 1, 8, and 15.  Specifically, one of ordinary skill in the art would not be motivated to modify the teachings of the prior art to provide the system, method, and computer program product for processing a payment via a proxy guarantor which:
receiving, with at least one processor, a transaction request associated with a payment transaction between a user and a merchant for a transaction amount, the transaction request comprising: at least one data field comprising payment device data associated with a payment device of the user, the payment device associated with a payment type not accepted by the merchant; and a data field comprising an indicator causing the payment transaction to be processed as a proxy guarantor transaction;
in response to identifying the user and the indicator from the transaction request, automatically identifying, with at least one processor, at least one guarantor associated with the user, wherein the at least one guarantor is associated with a payment device associated with a payment type accepted by the merchant;
in response to identifying the at least one guarantor, generating and communicating, with at least one processor, an approval request to a computing device associated with the at least one guarantor during processing of the payment transaction to cause the computing device associated with the at least one guarantor to approve or decline being used to guarantee the payment transaction;
receiving, with at least one processor, an approval response comprising a data field comprising an acceptance indicator during processing of the payment transaction;
in response to receiving the acceptance indicator, generating and communicating, with at least one processor, an authorization request to an issuer system associated with the payment device of the guarantor to cause the issuer system associated with the payment device of the guarantor to authorize the payment transaction;
receiving, with at least one processor, an authorization response from the issuer system associated with the payment device of the guarantor, the authorization response comprising a data field comprising a payment transaction approval indicator;
in response to receiving the payment transaction approval indicator, generating and communicating, with at least one processor, generating and communicating, with at least one processor, a hold request to the issuer system associated with the payment device of the guarantor to cause the issuer system associated with the payment device of the guarantor to place a hold on an account of the guarantor for at least a portion of the transaction amount; and
generating and communicating, with at least one processor, a settlement request to an issuer system associated with the payment device of the user.

The closest art of record, US Patent 10,467,615 B1 to Omojola, et al., discloses “A user initiates a purchase transaction from a user interface of the merchant system by submitting an indication or intent to use payment proxy in lieu of payment information or login credentials or signing-into accounts. An auto-payment component then generates a payment request including the payment proxy and sends the request to a payment service system. The payment service system uses the payment proxy to identify a financial account associated with the customer and the merchant. The payment service system initiates a transfer of a payment amount associated with the purchase transaction from a financial account associated payment proxy to a financial account associated with the merchant system to pay for the purchase transaction.”
The closest art of record, US Patent Application Publication 20150120551 to Jung, et al., discloses “With reference to FIG. 1H, 1I, and 1J, for certain example implementations, as indicated by a blurb 2022, a user/customer 1002 may "directly" interact with at least one guarantor 1062, such as a pre-positioned data possessor 1062PP (e.g., of FIG. 1J), without using a guaranty transaction marketplace 1040 as an intermediary. For example, a user 1002 may pre-notify a would-be guarantor 1062, such as a pre-positioned data possessor 1062PP, of a likely activity or purchase by sending pre-notification data 1088 (e.g., which may include a category, an item identifier, a location, a store, a maximum monetary value, a timing, or a combination thereof, etc.) from a mobile device 1004 (or another device) to a server device 1060 of a pre-positioned data possessor 1062PP as at least one message 1044 via at least one network 1042. In exchange for an opportunity to provide a guaranty 1054 or to collect a fee 1072 (e.g., of FIG. 1P) with likely lowered risk, a pre-positioned data possessor 1062PP may agree to provide a guaranty 1054 if or when a financier 1034 submits a corresponding proffered guaranty transaction 1050 to a guaranty transaction marketplace 1040.”
The closest art of record, US Patent Application Publication 20150324766 to Park, et al., discloses “The disclosure is related a payment-by-proxy service that receives a payment request made by a joint payment card and processes the received payment request by a primary payment card linked to the joint payment card through a payment card processing system including, user devices, a payment terminal of a merchant, a service server of the payment-by-proxy service, and financial institution servers associated with the payment card and the primary payment card. For such a service, a payment card may be configured to store an identification data used for requesting a payment and an initiation data used for processing a payment through the payment-by-proxy service, to generate an initiation message based on the stored initiation data upon receipt of a request signal for the identification data from the payment terminal, and to transmit the generated initiation message to the payment card processing system in response to the request for the identification data.”
The closest art of record, US Patent 10,510,072 B2 to Salama, et al., discloses “The disclosed embodiments include computerized methods and systems that enable users to delegate a functionality of a mobile application through pre-loaded tokens. In one aspect, the disclosed embodiments may temporarily delegate or “loan” financial products loaded into a mobile wallet of a user to other eligible users. For example, the disclosed embodiments may receive, from a first user, a request to delegate a financial product to a second user to complete purchase transactions. In response to the received request, the disclosed embodiments may identify one or more temporal or financial conditions on the delegation, and may generate a corresponding mobile wallet token for transmission to a second user device. The second user device may, for example, process the mobile wallet token and establish the delegated financial provide in the second user's mobile wallet in accordance with the at least one of the temporal or financial conditions.”

Reasons for Patent Eligibility
The 101 Alice rejection is not applicable. The 101 rejection is not applicable because even though the claims recite an abstract idea, the limitations when considered in ordered combination are indicative of integration into a practical application because as a specific combination of steps, the claims are directed to a particular computer implemented method, system and non-transitory computer readable medium which provide meaningful limitations feature for allowing a merchant to perform a transaction with an payment device not accepted by the merchant  by way of using a hold request to cause a hold for at least a portion of the transaction amount to be placed on an account of the guarantor. Since the guarantor's account has hold placed thereon, the payment transaction may proceed to initially generate and communicate a settlement request to the issuer system associated with the payment device of the user. This allows the payment transaction to attempt settlement with an account associated with a payment device not accepted by the merchant to process a transaction with a payment type not accepted by the merchant, and if such settlement fails, the payment transaction may revert to settling with the guarantor account (on which the hold is placed).  Further, as an ordered combination, the claims are also not well-understood, routine or conventional.

For the reasons stated above, claims 1-20 have been deemed to be patent eligible under 35 U.S.C 101.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S CUNNINGHAM II whose telephone number is (313)446-6564. The examiner can normally be reached Mon-Fri 8:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY S. CUNNINGHAM II
Primary Examiner
Art Unit 3694



/GREGORY S CUNNINGHAM II/Primary Examiner, Art Unit 3694